Name: Commission Regulation (EEC) No 1401/85 of 28 May 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 5. 85 Official Journal of the European Communities No L 141 /9 COMMISSION REGULATION (EEC) No 1401/85 of 28 May 1985 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 31 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1985. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4. 1984, p . 25. No L 141 /10 Official Journal of the European Communities 30 . 5 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 1 00 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 ] 07.01-15 ] 07.01 A II New potatoes 1 148 204,31 56,92 173,48 18,21 36260 64,25 14,61 1.12 ex 07.01-21 I ex 07.01-22 ] ex 07.01 B I Broccoli 7046 1 253,78 349,32 1 064,55 111,79 222508 394,30 89,65 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,84 77,97 237,60 24,95 49663 88,00 20,01 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2733 486,38 135,51 412,97 43,36 86318 152,96 34,78 1.20 07.01-31 1 07.01-33 j 07.01 D I Cabbage lettuce 3087 549,38 153,06 466,46 48,98 97499 172,77 39,28 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,05 53,86 164,34 17,22 34406 60,91 14,03 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 7459 1 327,28 369,80 1 126,96 118,34 235552 417,42 94,91 1.30 07.01-451 07.01-47J 07.01 F II Beans (of the species Phaseolus) 4201 747,53 208,27 634,71 66,65 132664 235,09 53,45 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,66 111,35 339,34 35,63 70927 125,69 28,57 1.40 ex 07.01-54 ex 07.01 G II Carrots 1409 250,87 69,89 213,01 22,36 44523 78,90 17,94 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 07.01-63 ex 07.01 H Onions (other than sets) 948 168,73 47,01 143,27 15,04 29945 53,06 12,06 1.70 07.01-67 ex 07.01 H Garlic 4437 789,67 220,01 670,49 70,41 140142 248,34 56,46 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80\ 07.01 K Asparagus : I\\II\I 1.80.1 ex 07.01-71  green 17057 3035,08 845,62 2577,00 270,61 538633 954,51 217,04 1.80.2 ex 07.01-71  other 7148 1271,90 354,37 1 079,93 113,40 225723 400,00 90,95 1.90 07.01-73 07.01 L Artichokes 2721 484,23 134,91 411,15 43,17 85936 152,28 34,62 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 2883 513,15 142,97 435,70 45,75 91069 161,38 36,69 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 2855 508,04 141,55 431,36 45,29 90161 159,77 36,33 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 22i5,74 516,49 1.118 07.01-91 07.01 R Fennel 2349 418,81 116,51 355,45 37,18 74293 131,52 30,27 1.120 07.01-93 07.01 S Sweet peppers 2944 523,99 145,99 444,91 46,72 92993 164,79 37,47 1.130 07.01-97 07.01 T II Aubergines 3573 635,90 177,17 539,92 56,69 112853 199,98 45,47 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1758 312,91 87,18 265,68 27,90 55533 98,41 22,37 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 2175 387,08 107,84 328,66 34,51 68 695 121,73 27,68 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole . 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 3040 541,07 150,75 459,41 48,24 96023 170,16 38,69 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2675 476,02 132,62 404,18 42,44 84480 149,70 34,04 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5895 1 048,98 292,26 890,66 93,53 186163 329,90 75,01 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9785 1741,18 485,12 1 478,39 155,25 309007 547,59 124,51 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02\ I 08.02-06 08.02-12  Sanguines and semi-sanguines 4305 766,19 213,47 650,55 68,31 135975 240,96 54,79 08.02-16 30. 5. 85 Official Journal of the European Communities No L 141 /11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas , Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2770 493,05 137,37 418,64 43,96 87502 155,06 35,25 2.50.3 08.02-05 il \ \ \ 08.02-09 08.02-15 08.02-19I  others 2971 528,81 147,33 449,00 47,15 93848 166,31 37,81 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3746 666,65 185,74 566,04 59,44 118311 209,66 47,67 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 440,92 123,03 375,36 39,33 78585 139,13 32,06 2.60.3 08.02.28 08.02 B I  Clementines 2589 458,86 128,34 391,37 41,12 81830 144,84 33,59 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 2510 446,71 124,46 379,29 39,83 79277 140,48 31,94 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3347 595,72 165,97 505,80 53,11 105722 187,35 42,60 2.80 ex 08.02 D Grapefruit, fresh : \\ \ 2.80.1 ex 08.02-70  white 2814 500,75 139,51 425,17 44,64 88867 157,48 35,80 2.80.2 ex 08.02-70  pink 3843 683,96 190,56 580,73 60,98 121382 215,10 48,91 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 574? 1 022,68 284,93 868,33 91,18 181494 321,62 73,13 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6394 1 137,78 317,00 966,06 101,44 201921 357,82 81,36 235 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3320 590,88 164,63 501,70 52,68 104863 185,82 42,25 2.110 08.06-33 il IIIl 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3762 669,55 186,54 568,49 59,69 118824 210,56 47,87 2.120 08.07-10 08.07 A Apricots 6348 1 129,55 314,71 959,07 100,71 200460 355,23 80,77 2.130 ex 08.07-32 ex 08.07 B Peaches 6638 1 181,24 329,11 1 002,96 105,32 209634 371,49 84,47 2.140 ex 08.07-32 ex 08.07 B Nectarines 4745 845,81 235,30 717,85 75,09 150039 265,62 61,13 2.150 08.07-51 08*07-55 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 08.07-75 08.07 D Plums 4948 880,56 245,33 747,65 78,51 156272 276,93 62,96 2.170 08.08-11 08.08-15 08.08 A Strawberries 4504 801,53 223,32 680,55 71,46 142246 252,07 57,31 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-1 1 ex 08.09 Water melons 2232 397,23 110,67 337,27 35,41 70496 124,92 28,40 2.190I ex 08.09 Melons (other than water melons : IIIIIIIIII 2.190.1 ex 08.09-19  elongated 4869 866,41 241,39 735,64 77,25 153761 272,48 61,95 2.190.2 ex 08.09-19  other 5993 1 066,40 297,11 905,45 95,08 189253 335,37 76,25 2.195 ex 08.09-90 l ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 14725 2620,13 730,01 2224,67 233,62 464992 824,01 187,36 2.202 ex 08.09-90 ex 08.09 Khakis 4229 752,54 209,67 638,96 67,09 133 553 236,67 53,81 2.203 ex 08.09-90 ex 08.09 Lychees 10779 1914,40 535,25 1 634,44 171,84 337507 605,71 146,30